Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 6 April 2021.
2.	Claims 1, 8 and 13 have been amended.
3.	Claims 1-21 remain Pending. 	
		
                Responses to the Argument

4.	The applicant’s arguments filed on 6 April 2021 are moot in view of new ground of rejection rendered.	                      
                    
     Claim Rejections - 35 USC § 103
	
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-20 and 22-26 are rejected under 35 U.S.C §103(a) as being unpatentable over Agassy Meir (US Publication No. 20170231534), hereinafter Agassy and in view of Song et al. (US Patent No. 9089270), hereinafter Song.  

In regard to claim 1: 
a surface configured to interact with skin of a patient during operation of the medical device (Agassy, ¶113-114, 30, Fig.8).

and a processor coupled with the ultrasonic sensor, the processor configured to: responsive to detection of a finger in contact with the surface, operate the ultrasonic sensor to capture a fingerprint of the finger (Agassy, ¶92, 102, 38, 110). 
and responsive to authentication that a person associated with the captured fingerprint is authorized to use the medical device, activate operation of the medical device (Agassy, ¶8, 114).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of capturing user fingerprint authentication including ECG sensor data of a medical device of Agassy with the process of activation fingerprint sensor and starting ECG disclosed in Song in order to reduce power consummations, stated by Song at col 32, lines 1-9.

In regard to claim 2: 
wherein the processor is further configured to: operate the ultrasonic sensor to detect the finger in contact with the surface (Agassy, ¶30). 
In regard to claim 3:
wherein the processor is further configured to: authenticate that the person associated with the captured fingerprint is authorized to use the medical device (Agassy, ¶113). 
In regard to claim 4: 
wherein the processor is further configured to: provide the captured fingerprint for authentication by an entity external to the processor; and receive, from the entity external to the processor, the authentication that the person associated with the captured fingerprint is authorized to use the medical device (Agassy, ¶114).
In regard to claim 5:
wherein the surface comprises a conductive electrode configured to capture electrical signals from the finger (Agassy, ¶117).
In regard to claim 6:
wherein the processor is further configured to: associate operation of the medical device, after activation, with one of the captured fingerprint and the person (Agassy, ¶114).
In regard to claim 7:
wherein the processor is further configured to: associate a measurement made by the medical device, after activation, with one of the captured fingerprint and the person (Agassy, ¶112).
In regard to claim 8:
Agassy does not explicitly suggest, an ultrasonic sensor configured to ultrasonically measure data with respect to a region above a surface of a medical device surface both before and during acquisition of data by the medical device; however in a same field endeavor Song discloses this limitation (Song, claim 9).  
wherein the surface is proximate to the ultrasonic sensor and is configured to contact skin of a patient during operation of the medical device (Agassy, ¶30, 91).
and a sensor processor coupled with the ultrasonic sensor, the sensor processor configured to: responsive to detection of a finger in contact with the surface, operate the ultrasonic sensor to capture a fingerprint of the finger (Agassy, ¶110, 92, 102, 38).
and responsive to authentication that a person associated with the captured fingerprint is authorized to use the medical device, activate operation of the medical device (Agassy, ¶8, 114)
In regard to claim 9: 
wherein the sensor processor is further configured to: operate the ultrasonic sensor to detect the finger in contact with the surface (Agassy, ¶30).
In regard to claim 10:
wherein the sensor processor is further configured to: authenticate that the person associated with the captured fingerprint is authorized to use the medical device (Agassy, ¶113).
In regard to claim 11:
wherein the sensor processor is further configured to: provide the captured fingerprint for authentication by an entity external to the sensor processing unit; and receive, from the entity external to the sensor processing unit, the authentication that the person associated with the captured fingerprint is authorized to use the medical device (Agassy, ¶114).
In regard to claim 13:
detecting a finger in contact with a portion of the medical device ¶30).
Agassy does not explicitly suggest, responsive to detecting the finger, capturing, with an ultrasonic sensor disposed beneath the portion of the medical device, a fingerprint of the finger while the finger is in contact with the portion of the medical device both before and during acquisition of data by the medical device; however in a same field endeavor Song discloses this limitation (Song, claim 9).
and responsive to authenticating that a person associated with the captured fingerprint is authorized to use the medical device, activating, by a processor, operation of the medical device (Agassy, ¶8, 14). 
In regard to claim 14:
further comprising: authenticating, by the processor, that the person associated with the captured fingerprint is authorized to use the medical device (Agassy, ¶114). 
In regard to claim 15:
further comprising: providing, by the processor, the captured fingerprint for authentication; and receiving, by the processor, the authentication that the person associated with the captured fingerprint is authorized to use the medical device (Agassy, ¶113-114). 
In regard to claim 16:
further comprising: associating operation of the medical device, while activated, with one of the captured fingerprint and the person (Agassy, ¶117).
In regard to claim 17:
further comprising: associating a measurement made by the medical device, while activated, with one of the captured fingerprint and the person (Agassy, ¶112). 
In regard to claim 18:
further comprising: determining a contact characteristic from the captured fingerprint; and employing the contact characteristic to enable or disable the activation of the medical device (Agassy, ¶35, 78).
In regard to claim 19:
further comprising: determining a confidence factor which numerically expresses a level of confidence that the contact characteristic will facilitate successful collection of medical data with the medical device (Agassy, ¶70-71). 
In regard to claim 20:
wherein the detecting a finger in contact with a portion of the medical device comprises: detecting, by the ultrasonic sensor, the finger in contact with the portion of the medical device (Agassy, ¶30, 113) 
In regard to claim 22:
wherein the activating, by a processor, operation of the medical device comprises: activating the operation of the medical device upon verification that movement of the finger is within a predetermined sufficient range of movement for the operation of the medical device (Agassy, ¶91).
In regard to claim 23:
wherein the activating, by a processor, operation of the medical device comprises: activating the operation of the medical device upon verification that contact area of the finger is sufficient for the operation of the medical device (Agassy, ¶101). 
In regard to claim 24: 
wherein the activating, by a processor, operation of the medical device comprises: activating the operation of the medical device upon verification that contact pressure of the finger is sufficient for the operation of the medical device (Agassy, ¶87).
In regard to claim 25:
wherein the activating, by a processor, operation of the medical device comprises: activating the operation of the medical device upon verification that position of the finger is sufficient for the operation of the medical device (Agassy, ¶86). 
In regard to claim 26:
wherein, activating operation of the medical device comprises: activating a conductive sensor to capture electrical measurements from the finger, the conductive sensor disposed between the finger and the ultrasonic sensor at the portion of the medical device (Agassy, ¶81). 

6.	Claims 12, 21 and 27-29 are rejected under 35 U.S.C §103(a) as being unpatentable over Agassy in view of Song and in view of Stefan Marterstock (US 
Publication No. 20140148104), hereinafter Marterstock.

In regard to claim 12:
Agassy does not explicitly suggest, wherein the sensor processor is further configured to: fuse an identifier of the person with medical data measured by the medical device, while activated; however in a relevant art Marterstock discloses this limitation (Marterstock, ¶1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of method ultrasonic fingerprint authentication of Agassy in view of Song  with the collection and medical data disclosed in Marterstock in order to secure and data privacy.

In regard to claim 21:
Agassy does not explicitly suggest, wherein the activating, by a processor, operation of the medical device comprises: activating operation of the medical device only for a duration of time that the finger remains detected in contact with the portion of the medical device; however in a relevant art Marterstock discloses this limitation (Marterstock, ¶6, 37).
Same motivation for combining the respective features of Agassy in view of Song and Marterstock applies herein, as discussed in the rejection of claim 12.

In regard to claim 27:
wherein, activating operation of the medical device comprises: activating a photoplethysmography device to obtain measurements from the finger however in a relevant art Marterstock discloses this limitation (Marterstock, ¶6, 37).
Same motivation for combining the respective features of Agassy in view of Song and Marterstock applies herein, as discussed in the rejection of claim 12.

In regard to claim 28:
wherein, activating operation of the medical device comprises: activating an electrocardiograph device to obtain measurements from the finger; however in a relevant art Marterstock discloses this limitation (Marterstock, ¶6, 37).
Same motivation for combining the respective features of Agassy in view of Song  and Marterstock applies herein, as discussed in the rejection of claim 12.

In regard to claim 29:
wherein, activating operation of the medical device comprises: activating a needle stick measuring device to protrude out of the medical device and into the finger however in a relevant art Marterstock discloses this limitation (Marterstock, ¶6, 37).
Same motivation for combining the respective features of Agassy in view of Song  and Marterstock applies herein, as discussed in the rejection of claim 12.
                          Conclusion		
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890